Citation Nr: 1606484	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-02 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for chronic low back pain with lumbar strain, degenerative disc disease, arachnoiditis with radiculopathy, and spinal stenosis.

2.  Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy of the left lower extremity.

4.  Entitlement to service connection for cervical degenerative disc disease secondary to the service connected low back disability.

5.  Entitlement to service connection for bilateral upper extremity radiculopathy.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to April 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2010 and September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

In a letter to the RO dated in December 2014, prior to certification of this appeal to the Board, the Veteran's representative at that time, Christopher Loiacano, withdrew his representation of the Veteran before VA.  A copy of this correspondence was also sent to the Veteran.  At the November 2015 hearing the Veteran confirmed that he was no longer represented by his previously assigned agent.  The Veteran has not appointed another representative to assist him in his claim. As a result, the Veteran is currently unrepresented for purposes of this appeal.   

The claims for service connection for a cervical spine disability and bilateral upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's chronic low back pain with lumbar strain, degenerative disc disease, arachnoiditis with radiculopathy, and spinal stenosis (hereinafter "low back disability"), has not been productive of unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks.  

2.  The Veteran's right lower extremity lumbar radiculopathy is manifested by no more than mild neurologic deficit.

3.  The Veteran's left lower extremity lumbar radiculopathy is manifested by no more than mild neurologic deficit.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2015).

2.  The criteria for an initial rating higher than 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2015).

3.  The criteria for an initial rating higher than 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in May 2010 and July 2011.  The claims herein decided were       last readjudicated in November 2014. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, Social Security Administration records, and VA examination reports. 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues and the Veteran testified as to his symptomatology and treatment history for the disability on appeal as well as the impact of his disabilities on employment.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there  is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Higher Ratings

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 
4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 
32 (2011).  However, where the maximum evaluation for limitation of motion is already assigned, pain cannot be the basis for an award under a diagnostic code in excess of the maximum evaluation under that code.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of background, the RO granted service connection for post-operative lumbar spine degenerative disc disease in a June 1998 rating decision.  A 40 percent rating was assigned effective October 25, 2007.  The Veteran filed the claim on appeal in January 2011. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A rating    of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a (2015).  

Fixation of a spinal segment in neutral position (zero degrees) represents favorable ankylosis. Unfavorable ankylosis is defined as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in certain restricted movements or other symptoms which are not present herein.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the General Rating Formula, any associated objective neurologic abnormalities are separately rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

Intervertebral disc syndrome may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula) pursuant to Diagnostic Code 5243.  Under the IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2015).

On VA spine examination in August 2011, the Veteran reported mild low back   pain, significantly improved and stable since the 2005 surgery.  The Veteran denied radicular symptoms.  On examination, flexion was to 40 degrees, extension was       to 20 degrees, left lateral flexion was to 30 degrees, left lateral rotation was to 30 degrees, right lateral flexion was to 30 degrees, and right lateral rotation was to 30 degrees.  There was no objective evidence of pain on active range of motion and     no objective evidence of pain following repetitive motion.  The examiner noted no additional limitations with repetitive motion.  There were no incapacitating episodes of spine disease or ankylosis.  X-ray revealed status post L5-S1 fusion.  Loosening of the left S1 pedicular screw could not be excluded.  The examiner noted progression of degenerative changes.  

The examiner determined that the sciatic nerve was affected.  Peripheral nerve reflexes were normal.  Motor exam was normal.  There was no muscle atrophy and muscle tone was normal.  Lasegue sign was negative.  Vibration sense was normal. Position sense was normal pinprick and light touch were also normal.  There were no dysesthesias.  

The examiner diagnosed degenerative joint and disc disease of the lumbar spine, status-post L5-S1 spine fusion in July 2005 with mild stable residual pain and resolution of radicular symptoms.  The Veteran's lumbar spine disability was productive of fatigue, which interfered with the performance of activities of daily living and occupationally.

On VA neurological examination in August 2011, the Veteran reported that while his radicular symptoms had initially improved following surgery, they were starting to recur.  He described moderately severe pain with back muscle spasms and stiffness.  The pain radiated mostly to the left lower extremity.  He also endorsed numbness and weakness of the left lower extremity.  The Veteran reported that prolonged sitting and standing, as well as lifting, would aggravate the pain.  

On examination, motor strength in the lower extremities was normal with no evidence of muscle atrophy, and tone and bulk were normal.  On the lower extremities left ankle jerk was diminished.  Cerebellar coordination was intact.  His gait was slow  and he exhibited difficulty with heel toe walking.  Tandem gait was slightly difficult.  Sensory examination showed mildly decreased pinprick and light touch sensation     on both lower extremities and feet, asymmetrically on the left, and also in the L4-L5 distribution on the left and patchy decreased sensation noted on the left leg.  Vibratory sense was reduced mildly also on both feet.  The examiner diagnosed left lumbar radiculopathy, chronic lower back strain, and status post-lumbar hemilaminectomy and microdiscectomy with L5-S1 fusion.  The examiner noted that the Veteran continued to have moderately severe and recurrent lower back pain.  The Veteran  also had intermittent left lumbar radiculopathy symptoms which were mild to moderate pursuant to the Veteran's subjective complaints.  The Veteran had mild focal sensory deficits in L4-L5 and also mildly decreased strength noted on the left big toe in the L4 distribution.  Otherwise, there was no significant focal neurological finding.  

On VA spine examination in April 2014 the Veteran complained of increasing throbbing low back pain, which he described as 7/10 in severity.  The pain was worsened by weather changes.  He treated the pain medication with some relief.  The Veteran denied any radicular pain.  He endorsed flare-ups of symptoms that  impacted function of the thoracolumbar spine.  Flexion to 45 degrees with pain, extension to 20 degrees with pain, right lateral flexion to 10 degrees with pain,    left lateral flexion to 10 degrees with pain, and right and left lateral rotation to 20 degrees with pain.  The Veteran was able to perform repetitive-use testing with     no additional limitation of motion.  The examiner noted functional loss and/or functional impairment of the thoracolumbar spine resulting on pain with movement and limited motion.  The examiner was unable to determine possible loss of motion during flare-ups without resorting to speculation.

Examination of the lower extremities showed normal muscle strength, deep tendon reflexes, sensation to light touch and straight leg raising.  The examiner found no evidence of radicular pain or any other signs or symptoms due to radiculopathy in either lower extremity, nor any other neurologic abnormalities or findings related to    the thoracolumbar spine.  The Veteran used a cane and brace for ambulation.  The examiner determined that the Veteran had intervertebral disc syndrome of the thoracolumbar spine with no incapacitating episodes over the past 12 months.     There was no ankylosis.  While there were surgical scars, none were painful       and/or unstable, nor did they cover a total area greater than 39 square cm.  

Initially, the Board notes that throughout the period on appeal, there is no evidence of incapacitating episodes.  The evidence does not show bed rest prescribed by a physician and treatment by a physician, having a total duration of at least six weeks during any 12 month period.  On VA examination in April 2014, while the Veteran endorsed flare-ups in pain, he denied periods of directed bedrest.  Therefore, the Board finds that the criteria for a higher rating based on incapacitating episodes under the IVDS Formula have not been met. 

In order to warrant a higher rating for the lumbar spine disability under the   General Rating Formula, the evidence must show unfavorable ankylosis of the thoracolumbar spine.  As the evidence shows the Veteran has movement in his thoracolumbar spine, it follows that the thoracolumbar spine is not ankylosed.  Therefore, the Board finds that the criterion for the next higher rating based on limitation of motion and orthopedic manifestations under the General Rating Formula has not been shown. 

Turning to the evaluation for the Veteran's neurological manifestations of his service-connected lumbar disability, in September 2011, the RO granted service connection for right and left lower extremity lumbar radiculopathies and assigned separate evaluations of 10 percent effective January 20, 2011, under Diagnostic Code 8521.  38 C.F.R. § 4.124a. 

Under Diagnostic Code 8521, a 10 percent rating is warranted for mild incomplete paralysis of the external popliteal nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the external popliteal nerve, a 30 percent rating is warranted for severe incomplete paralysis of the external popliteal nerve, and a 40 percent rating is warranted for complete paralysis of the external popliteal nerve.  When there is complete paralysis, the foot drops, there is a slight droop of the first phalanges of all of the toes, the foot cannot dorsiflex, there is a loss of extension (dorsal flexion) of the proximal phalanges of the toes, there is a loss of abduction of the foot, adduction is weakened, and anesthesia covers the entire dorsum of the foot and toes.  The same evaluations are assigned for incomplete paralysis of the internal popliteal nerve (tibial) under Diagnostic Code 8524, which would also potentially contemplate the sural nerve.  Complete paralysis of the internal popliteal nerve is shown when plantar flexion is lost; frank adduction of foot is impossible; flexion and separation of toes is abolished; no muscle in sole can move; in lesions of nerve high in popliteal fossa, plantar flexion of foot is lost. 

Ratings for paralysis of the sciatic nerve are set forth under Diagnostic Code 8520. A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The words "mild," "moderate" and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis," where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When peripheral nerve involvement is wholly sensory, the rating should be for the mild  or, at most, the moderate degree.  Id.  However, 38 C.F.R. § 4.123 provides that a rating for moderately severe incomplete paralysis may be assigned for neuritis that is not characterized by organic changes, if there is sciatic nerve involvement.

The evidence relevant to the period on appeal reflects symptomatology that is largely sensory in nature.  In this regard, while the VA examiner in 2011 noted intermittent left lumbar radiculopathy symptoms that were mild to moderate pursuant to the Veteran's subjective complaints, and his gait was slowed with difficulty heel toe walking, motor strength and reflexes were normal.  There was   no muscle atrophy and muscle tone was normal.  Lasegue sign was negative, bilaterally.  Vibration sense was normal.  Position sense, pinprick and light touch were also normal.  There were no dysesthesias.  More recently, the VA examiner   in 2014 noted no evidence of radicular pain or any other signs or symptoms due to radiculopathy in either lower extremity, nor any other neurologic abnormalities or findings related to the thoracolumbar spine.  Accordingly, evaluations in excess of 10 percent are not warranted.  38 C.F.R. § 4.7. 

Additionally, it is noted that the Veteran's lumbar spine disability involves a    surgical scar.  Therefore, the Board has considered whether the Veteran is entitled     to a separate rating for the scarring.  On VA examination in April 2014, the VA examiner noted that while there was surgical scarring, it was not painful or unstable, nor covering a total area greater than 39 square cm.  Accordingly, a separate compensable rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2015).

The Board has also considered whether the Veteran's lumbar spine disability and radiculopathy of the lower extremities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss to include factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities, to include the lumbar spine, contemplate a wide variety of manifestations and functional loss.  Additionally, the applicable diagnostic codes for evaluating diseases affecting the peripheral nerves provide disability ratings based on the comprehensive and cumulative impact of all symptomatology associated with those conditions.  See 38 C.F.R. §§ 4.104, 4.120, 4.124a.  Therefore, the schedular disability ratings assigned necessarily contemplate all associated symptomatology.  In any event, the evidence does not show that the Veteran's lumbar spine disability and radiculopathy of          the lower extremities, have resulted in marked interference with employment or       any hospitalization during the course of the claims.  Consequently, referral for extraschedular consideration is not warranted.  As the rating criteria are therefore adequate to evaluate the Veteran's disabilities, referral for consideration of an extraschedular rating is not warranted. 

In conclusion, the Board finds that the Veteran's orthopedic manifestations of      the lumbar spine disability do not warrant a rating higher than 40 percent.  The neurologic manifestations do not warrant ratings higher than the currently assigned separate 10 percent disability ratings for radiculopathy affecting the right and left lower extremities.  Accordingly, the claims for higher ratings are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, although a total disability rating based on unemployability (TDIU) is part of a claim for increase when specifically claimed or raised by the record, the Board notes the AOJ, in a July 2014 rating decision, has already granted the Veteran a TDIU rating, based in part on the Veteran's service-connected lumbar spine disability and radiculopathy of the lower extremities.  The Veteran has not disagreed with any aspect of that decision.  Accordingly, no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.


ORDER

A rating higher than 40 percent for chronic low back pain with lumbar strain, degenerative disc disease, arachnoiditis with radiculopathy, and spinal stenosis, is denied.

A rating higher than 10 percent for lumbar radiculopathy of the right lower extremity is denied.

A rating higher than 10 percent for lumbar radiculopathy of the left lower extremity is denied.


REMAND

With regard to the Veteran's claim seeking service connection for a cervical degenerative disc disease, the Veteran asserts that his cervical spine disability          is either due to or aggravated by his service-connected lumbar spine disability.  While a negative nexus VA opinion was rendered in May 2010, the examiner only summarily stated that based upon the review of the computer data, radiological studies and physical examination, it was the opinion of the examiner that the severe neck condition could not be directly related as a secondary cause to the chronic low back pain, nor was it directly aggravated by the service connected condition.  However, no supporting rationale was provided.  Thus, additional opinion regarding a theory of secondary service connection must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran claims entitlement to service connection for bilateral upper extremity radiculopathy.  VA treatment records document a diagnosis of cervical radiculopathy.  Therefore, the claim for service connection for bilateral upper extremity radiculopathy is inextricably intertwined with the cervical spine claim and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

On remand, relevant ongoing medical records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records that are not already in the claims file.

2.  Forward the claims file to a physician to obtain an opinion concerning the claim for service connection for a cervical spine disability.  If  a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the physician should provide an opinion addressing the following:

a.  Is it at least as likely as not (50 percent probability      or greater) that the Veteran's diagnosed cervical spine disability was caused by his service connected lumbar spine disability?  Please explain why or why not. 

b.  If not caused by service-connected lumbar spine disability, is it as likely as not that (50 percent or greater probability) that the Veteran's cervical spine disability was permanently worsened beyond the natural progress  of the condition (versus temporary exacerbation of symptoms) by the service-connected lumbar spine disability.  Please explain why or why not.

c.  If the Veteran's cervical spine disability was permanently worsened beyond the natural progress of the condition (aggravated), the examiner should attempt to determine the degree of aggravation of the cervical spine disability beyond baseline that is due to the lumbar spine disability.

3.  After the development requested above has been completed, the record should again be reviewed.  If       the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


